UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7132



KENT ALLEN RICHARDSON,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-42-3-MU)


Submitted:   January 14, 2002             Decided:   February 7, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kent Allen Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kent Allen Richardson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the dis-

trict court’s opinion and find Richardson’s appeal is moot.    While

Richardson challenges the calculation of his release date, he has

been released from custody, and he does not allege that collateral

consequences warrant relief.     See Vandenberg v. Rodgers, 801 F.2d

377, 378 (10th Cir. 1986).   Further, we decline review of his claim

for monetary damages raised for the first time on appeal because

Richardson has not alleged exceptional circumstances.    See Much v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).

     Accordingly, we deny a certificate of appealability and dis-

miss Richardson’s appeal as moot.      Further, we deny Richardson’s

motion to proceed on appeal in forma pauperis.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                   2